             Case 1:20-cr-00090-SM Document 35 Filed 10/20/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


United States of America

      v.                                         Case No. 20-cr-90-01/03-SM

Edgar Centariczki, et al




                                         ORDER

           The assented to motion to reschedule jury trial (document no.

32)    filed     by   defendant   is   granted as to all defendants.    Final

Pretrial       Conference    is rescheduled to February 3, 2021 at 2:30 p.m.

Trial is continued to the two-week period beginning February 17, 2021,

9:30 a.m.

           The court finds that the ends of justice served by granting a

continuance outweigh the best interest of the public and the defendant

in a speedy trial, 18 U.S.C. § 3161(h)(7)(B)(iv), for the reasons set

forth in the motion.
           SO ORDERED.
                                                 By the Court,


                                                 ____________________________
                                                 Steven J. McAuliffe
                                                 United States District Judge

Date: October 20, 2020

cc:        Joachim H. Barth, AUSA
           Dennis Charles Hogan, Esq.
           Richard F. Monteith, Jr., Esq.
           Patrick J. Richard, Esq.
           U.S. Marshal
           U.S. Probation
